Case 15-12684-elf       Doc 73     Filed 04/03/19 Entered 04/03/19 15:36:06            Desc Main
                                   Document      Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION

In re: JEFFREY ARNAL                              )
      ESTELLE WOODWARD                            )
        Debtor(s)                                 )    CHAPTER 13
                                                  )
WELLS FARGO BANK, N.A.                            )     Case No.: 15-12684 (ELF)
d/b/a WELLS FARGO AUTO                            )
       Moving Party                               )     Hearing Date: 4-30-19 at 9:30 AM
                                                  )
  v.                                              )     11 U.S.C. 362
                                                  )
JEFFREY ARNAL                                     )
ESTELLE WOODWARD                                  )
     Respondent(s)                                )
                                                  )
WILLIAM C. MILLER                                 )
     Trustee                                      )


         NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

       Wells Fargo Bank, N.A. d/b/a Wells Fargo Auto has filed a Motion For Relief From The
       Automatic Stay with the Court for relief from the automatic stay of 11 U.S.C. 362.

         Your rights may be affected. You should read these papers carefully and discuss
       them with your attorney, if you have one in this bankruptcy case. (If you do not have
       an attorney, you may wish to consult an attorney.)

              1. If you do not want the court to grant the relief sought in the motion or if you
       want the court to consider you views on the motion, then on or before April 18, 2019 you
       or your attorney must do all of the following:

                       (a) file an answer explaining your position at:
                                   United States Bankruptcy Court
                                      Robert N.C. Nix Building
                                    900 Market Street, Suite 400
                                    Philadelphia, PA 19107-4299

        If you mail an answer to the bankruptcy clerk’s office for filing, you must mail it
       early enough so that it will be received on or before the date stated above; and

                       (b) mail a copy to the movant’s attorney:
                              Morton & Craig LLC
                              Attn.: William E. Craig, Esquire
                              110 Marter Avenue, Suite 301
                              Moorestown, NJ 08057



                                                -1-
Case 15-12684-elf    Doc 73     Filed 04/03/19 Entered 04/03/19 15:36:06           Desc Main
                                Document      Page 2 of 2



            2. If you or your attorney do not take the steps described in paragraphs 1(a) and
     1(b) above and attend the hearing, the court may enter an order granting the relief
     requested in the motion.

             3. A hearing on the motion is scheduled to be held before the Honorable
     Eric L. Frank on April 23, 2019 at 9:30 am in Courtroom number 1, United States
     Bankruptcy Court, Robert N.C. Nix Building, 900 Market Street, Suite 400, Philadelphia,
     PA 19107-4299.

             4. If a copy of the motion is not enclosed, a copy of the motion will be provided
     to you if you request a copy from the attorney named in paragraph 1(b).

           5. You may contact the Bankruptcy Clerk’s office at 215-408-2800 to find out
     whether the hearing has been canceled because no one filed an answer.


     Date: 4/3/19

                                   /s/ William E. Craig
                                   William E. Craig, Esquire
                                   Morton & Craig LLC
                                   Attorney for Wells Fargo Bank, N.A.
                                   d/b/a Wells Fargo Auto




                                            -2-
